NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0009-15T1

TERRENCE E. GILCHRIST,

       Appellant,

v.

DEPARTMENT OF HUMAN SERVICES,
DIVISION OF FAMILY DEVELOPMENT,
OFFICE OF CHILD SUPPORT SERVICES,

     Respondent.
___________________________________

             Submitted July 5, 2017 – Decided October 20, 2017

             Before Judges Nugent and Accurso.

             On appeal from the Department of Human
             Services, Office of Child Support Services.

             Terrence E. Gilchrist, appellant pro se.

             Christopher S. Porrino, Attorney General,
             attorney for respondent (Melissa H. Raksa,
             Assistant Attorney General, of counsel;
             Francesco Ferrantelli, Jr., Deputy Attorney
             General, on the brief).

PER CURIAM

       Terrence E. Gilchrist appeals from a June 5, 2015 order of

the Office of Child Support Services rejecting his challenge to

a Notice of Levy against his account at the State Employees
Credit Union of Maryland (SECU) for past due child support.        The

levy was served on the credit union in March 2015 by the

Administrative Enforcement Unit of the Office of Child Support

Services, which provided Gilchrist notice of his right to

contest the action.   Gilchrist contested the levy claiming,

among other reasons, it would impose "an extreme hardship,"

"diminish [his] capacity as a secondary caretaker," and

"contradict[ed] the State's public policy regarding child

custody."   The Office of Child Support Services rejected his

claims in its June 5, 2015 order.      Gilchrist appeals that order

to this court.

    Four months after this appeal was filed, however, the

credit union advised the Administrative Enforcement Unit that

Gilchrist's account was closed when the Enforcement Unit

attempted to levy upon it.   The Enforcement Unit wrote promptly

to Gilchrist, advising that as there were no funds available to

levy, "no levy was imposed against your account."       Accordingly,

because Gilchrist's account was never levied upon, his appeal of

the June 5, 2015 order is moot.       See Deutsche Bank Nat'l Trust

Co. v. Mitchell, 422 N.J. Super. 214, 221-22 (App. Div. 2011)

("We consider an issue moot when 'our decision sought in a

matter, when rendered, can have no practical effect on the



                                  2                           A-0009-15T1
existing controversy.'") (quoting Greenfield v. N.J. Dep't of

Corr., 382 N.J. Super. 254, 257-58 (App. Div. 2006)).

    Gilchrist concedes that on the date of the levy his credit

union account had already been closed for several months, and

thus the account was never levied on.   Nevertheless, he contends

we should reverse the bank levy determination, as well as

several other determinations and actions of the Office of Child

Support Services; suspend all enforcement remedies; "render a

declaratory judgment about the technical arrears"; "recommend

consideration of the issue by the Family Practice Committee of

the Supreme Court"; and "remand to the Superior Court in the

respective vicinage of venue."   Because there is no live

controversy and no reason to do any of those things Gilchrist

suggests on this narrow record, we decline to consider the

matter further.

    Appeal dismissed.




                                 3                          A-0009-15T1